DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

SHO# 16-001
Affordable Care Act # 37
RE: Implementation of the Covered
Outpatient Drug Final Regulation Provisions
Regarding Reimbursement for Covered
Outpatient Drugs in the Medicaid Program
February 11, 2016

Dear State Medicaid Director:
This letter is being issued to provide guidance to the states concerning implementation of the
Covered Outpatient Drug final rule with comment (CMS-2345-FC) (81 FR 5170) published on
February 1, 2016, concerning final regulations pertaining to reimbursement for covered
outpatient drugs in the Medicaid program. It outlines the key changes that states need to address
when determining their reimbursement methodologies, including the revised requirement in 42
CFR §447.512(b) for states to reimburse at an aggregate upper limit based on actual acquisition
cost (AAC) plus a professional dispensing fee established by the agency; the implementation of
the Affordable Care Act federal upper limit (FUL); and requirements for the 340B entities, 340B
contract pharmacies, Indian Health Service (IHS), Tribal, and Urban Indian Organization (I/T/U)
pharmacies. Also, this letter addresses the requirement for states to review both components of
their total pharmacy reimbursement methodology when proposing changes to either the
ingredient cost or the professional dispensing fee for all reimbursement methodologies to ensure
that total reimbursement to the pharmacy provider is in accordance with the requirements of
section 1902(a)(30)(A) of the Social Security Act (the Act). Lastly, this letter provides the
information that states must include in a state plan amendment (SPA) relating to any proposed
changes in reimbursement and the timeframe established for states to comply with the new
requirements.
Background
States generally reimburse pharmacies for prescribed covered outpatient drugs dispensed to
Medicaid beneficiaries based on a two-part formula consisting of the ingredient cost of a drug
and a professional dispensing fee. States have flexibility to determine reimbursement amounts,
consistent with applicable statutory and regulatory requirements. These reimbursement amounts
are subject to review and approval by the Centers for Medicare & Medicaid Services (CMS)
through the SPA process.
Outlined below are the major reimbursement provisions of CMS-2345-FC and important
clarifications for states as they submit SPAs to implement these provisions.

Page 2 - State Health Official and State Medicaid Director

Actual Acquisition Cost (AAC) for Drug Reimbursement
In accordance with the Affordable Care Act and requirements of §447.512(b) of the final
regulation, states’ reimbursement for ingredient costs for brand and certain multiple source drugs
(that do not have a FUL calculated), will be established as an aggregate upper limit based on
AAC, as opposed to an estimated acquisition cost. AAC is defined at §447.502 of the final
regulation as the agency’s determination of the pharmacy providers’ actual prices paid to acquire
drugs marketed or sold by specific manufacturers. CMS believes that changing this definition of
ingredient cost reimbursement to AAC will provide a reference price consistent with the dictates
of section 1902(a)(30)(A) of the Act.
As discussed in Section II.J. (81 FR 5290) of the preamble for the final rule with comment, a
state can implement an AAC model of reimbursement based on various pricing methodologies.
Below are some examples.
1) States may develop an AAC model of reimbursement that is derived from a state survey of
retail pharmacy providers’ pricing. Several states have already implemented a state survey to
develop an AAC model of reimbursement, and may continue to use such surveys to implement
the AAC requirement provided the surveys align with the aggregate upper limit based on AAC
as discussed in section II.J. of the preamble for the final rule with comment (81 FR 5290).
2) States may submit a SPA that uses a national survey, such as the National Average Drug
Acquisition Cost (NADAC), to establish their AAC model of reimbursement. The NADAC
files, which are published on a monthly basis and updated weekly, are designed to represent a
national pricing methodology based upon a simple average of voluntarily-submitted retail
pharmacy acquisition costs for most covered outpatient drugs. The files are derived by surveying
randomly selected, retail community pharmacies nationwide on a monthly basis. CMS began
posting the NADAC files in draft on the Medicaid.gov website in October 2012 and finalized the
files in November 2013. Further information on the NADAC can be found on the Medicaid.gov
website at http://www.medicaid.gov/medicaid-chip-program-information/bytopics/benefits/prescription-drugs/survey-of-retail-prices.html.
3) States may use published compendia prices, such as the wholesale acquisition cost, to
establish an AAC model of reimbursement. However, published prices may not reflect the actual
prices paid by retail pharmacies; therefore states will be expected to make adjustments to these
benchmarks to reflect discounts and other price concessions that are commonly obtained by retail
pharmacies. Furthermore, if a state chooses this approach, the burden is on the state in its SPA
submission to demonstrate, with a survey or other reliable data that the proposed reimbursement
based on published compendia pricing is consistent with the aggregate upper limit based on AAC
as discussed in section II.J. of the preamble for the final rule with comment (81 FR 5290).
4) States may submit a SPA that establishes a reimbursement methodology using average
manufacturer price (AMP)-based pricing. The state can determine the relationship between AMP
and factors such as the wholesaler markup, which covers the cost of distribution and other
service charges by the wholesaler, in order to determine a reasonable reimbursement that would
appropriately compensate pharmacies in accordance with the requirements of the final

Page 3 - State Health Official and State Medicaid Director

regulation. CMS notes that section 1927(b)(3)(D)(i) of the Act states, in part, that AMP may be
disclosed as the Secretary determines it to be necessary to carry out section 1927 of the Act.
Further, section 1927(b)(3)(D)(iv) of the Act permits disclosure of AMP data to states to carry
out Title XIX; however, CMS reminds states that such information is confidential and should not
be disclosed in a form which discloses the identity of a specific manufacturer or wholesaler, or
the prices charged for drugs by the manufacturer or wholesaler, except for certain exceptions.
CMS believes that these provisions, when read together, permit states to use AMP-based pricing
for purposes of pharmacy reimbursement; however, we further note that any disclosure
concerning AMP must be addressed by the state during the SPA submission process. During the
SPA process, the state must demonstrate how such disclosure of the AMP-based prices is
consistent with the confidentiality requirements set forth by the statute and other applicable
federal regulations and statutory requirements.
The state should include in its SPA the reimbursement methodology that it will use to establish
its AAC reimbursement model, as well as how the state will obtain and update that methodology.
The state should also specify in its SPA any alternative methodology that will be used in the case
where a pricing methodology that represents an AAC model of reimbursement is not available
for a specific drug for a specific time period.
Reimbursement for 340B covered entities, 340B contract pharmacies, Indian Health Service
(IHS), and IHS, Tribal, and Urban Indian Organization (I/T/U) pharmacies
In accordance with the requirements in §447.518(a)(2), the state’s payment methodology for
drugs dispensed by 340B covered entities, 340B contract pharmacies, and I/T/U pharmacies must
be in accordance with the definition of AAC in §447.502 of the final regulation. For drugs
purchased through the 340B program, reimbursement should not exceed the 340B ceiling price.
If the drug is purchased outside the 340B program, the reimbursement should not exceed the
provider’s AAC.
For drugs purchased through the Federal Supply Schedule (FSS), reimbursement should not
exceed the FSS price. States that pay IHS and Tribal providers through encounter rates can
continue to pay at that rate since this will satisfy the requirements in §447.518(a)(2), which
specify that the state’s payment methodology for these entities must be in accordance with the
definition of AAC in §447.502 of the final regulation.
In addition, in accordance with the requirements in §447.518(a)(1) of the final regulation, SPAs
must comprehensively describe the payment methodology for reimbursement of drugs dispensed
by 340B entities, 340B contract pharmacies, and I/T/U pharmacies, in accordance with the
definition of AAC, as well as the payment methodology for how such entities are reimbursed,
including stating if encounter rates will be used for IHS and Tribal providers. The state should
include in its SPA the reimbursement methodology that the state plans to use to establish the
AAC reimbursement model – e.g., state survey, discounted published compendia pricing data,
340B ceiling price, etc., – and state how this methodology will be incorporated into its pharmacy
reimbursement policies.

Page 4 - State Health Official and State Medicaid Director

The SPA should also specify the alternative methodology that will be used by the state for
reimbursement in the case where a pricing methodology that represents an AAC model of
reimbursement is not available for a specific drug for a specific time period.
States are also encouraged to evaluate their professional dispensing fees for 340B entities, 340B
contract pharmacies, and I/T/U pharmacies. See discussion of professional dispensing fees
below.
Affordable Care Act FULs for Multiple Source Drugs
In accordance with section 1927(e) of the Act, as amended by section 2503(a) of the Affordable
Care Act, and the requirements in §447.514(b)(1) and (2) of the final regulation, we established
an exception to the FUL calculation, which allows for the use of a higher multiplier to calculate
the FULs based on acquisition costs for certain multiple source drugs. Specifically, in the final
regulation, CMS finalized an exception to calculating the FUL at an amount equal to 175 percent
of the weighted average of the most recently reported monthly AMPs for pharmaceutically and
therapeutically equivalent multiple source drugs, in instances where that amount is less than the
average retail community pharmacies' acquisition cost for such drugs as determined by the most
current national survey of such costs (e.g., NADAC). In situations where the FUL is less than
the average retail community pharmacies' acquisition cost, CMS will establish the FUL using a
higher multiplier so that the FUL amount would equal the most current average retail community
pharmacies acquisition cost as determined by the most current national survey of such costs.
CMS notes that where a multiple source drug has multiple acquisition costs calculated per unit
CMS will not publish a FUL for that drug, as we consider those drugs to not have a one-to-one
corresponding acquisition cost to FUL for comparison. We may consider future rulemaking to
propose a methodology to calculate a FUL for those multiple source drugs. In addition, where a
multiple source drug has no corresponding acquisition cost available for comparison, CMS will
not publish a FUL for those drugs. Further information on these drugs can be found in the
Methodology and Data Elements Guide, which will be published on the Medicaid.gov website at
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Benefits/Prescription-Drugs/Federal-Upper-Limits.html.
In accordance with §447.514(b)(1) of the final regulation, the upper limit for reimbursement
continues to be established as an aggregate upper limit; therefore, states are not required to use
the FUL amounts to reimburse for individual claims. A state has flexibility in determining
reimbursement for multiple source drugs subject to the FUL, provided that total reimbursement
for the annual period does not exceed the aggregate upper limit reimbursement and is consistent
with the approved state plan. Alternatively, states can use another methodology such as the
NADAC or their state maximum allowable cost for calculating payment, provided that the
methodology is consistent with upper limit requirements. States are responsible for submitting a
SPA demonstrating compliance with applicable requirements in the final rule with comment if
the state proposes any change relating to pharmacy reimbursement as they implement the
provisions of § 447.514. In accordance with the requirements in §447.518(b), states are required
to make findings and assurances for their aggregate expenditures.

Page 5 - State Health Official and State Medicaid Director

In accordance with sections 1927(e)(4) and (5) of the Act, CMS will establish a FUL for each
multiple source drug for which the Food and Drug Administration has rated at least three or more
drugs therapeutically and pharmaceutically equivalent (A-rated), regardless of whether all such
additional formulations are rated as such.
All covered outpatient drugs with the same ingredient, route, strength, and dosage form are
included in a FUL group, which includes both prescription and over-the-counter drugs. The
published FUL file will include a comprehensive worksheet listing all of the national drug codes
(NDC) at the package size (NDC-11) level. However, only those drugs that appear on that
worksheet as A-rated are included in the calculation of the FUL. Further, the FUL will only
apply to those A-rated drugs. Further information on the Affordable Care Act FULs, including
an updated Methodology and Data Elements Guide, will be published on the Medicaid.gov
website at http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Benefits/Prescription-Drugs/Federal-Upper-Limits.html .
CMS published the first draft FUL files calculated in accordance with the Medicaid Covered
Outpatient Drug final rule with comment (CMS-2345-FC) on the Medicaid.gov website
(https://www.medicaid.gov/medicaid-chip-program-information/by-topics/benefits/prescriptiondrugs/federal-upper-limits.html) on January 28, 2016 and CMS plans to publish another draft
FULs file at the end of February. The final Affordable Care Act FULs will be published in late
March 2016 and will be effective on April 1, 2016 to coincide with the effective date of the final
rule with comment. States will have up to 30 days from the April 1, 2016 effective date to
implement the FULs. Once the final regulation is effective, CMS will remove the FULs that are
currently in effect, which were last updated on September 25, 2009. Further, CMS will provide
monthly notification to the states via the “Medicaid Prescription Drug Policy & Reimbursement
Updates” listserv when the draft Affordable Care Act FUL files are updated and when they are
finalized. In addition, CMS will continue to issue these monthly notifications for the first six
months after the finalization of the FULs. To sign up for our listserv, please click on the
following link,
https://public.govdelivery.com/accounts/USCMS/subscriber/new?topic_id=USCMS_589.
CMS clarifies that as of the date that the agency publishes the Affordable Care Act FULs using
the revised methodology in accordance with §447.514(b)(1) and (2) of the final regulation, we
will no longer be calculating the three-month rolling average FUL.
Professional Dispensing Fee
In the final regulation, the revision of the term “dispensing fee” to “professional dispensing fee”
at §447.502 is designed to reinforce our position that the dispensing fee should reflect the
pharmacist’s professional services and costs to dispense a drug to a Medicaid beneficiary. While
CMS defines this term, we do not intend to mandate a specific formula or methodology that
states must use to determine the professional dispensing fee. However, states need to ensure that
pharmacy providers are reimbursed adequately for their professional services consistent with the
requirements of the final regulation. Pharmacy provider reimbursement rates should be
consistent with efficiency, economy, and quality of care while assuring sufficient beneficiary
access, in accordance with section 1902(a)(30)(A) of the Act.

Page 6 - State Health Official and State Medicaid Director

Therefore, in compliance with the requirements codified at §447.518(d) of the final regulation,
states must consider both the ingredient cost reimbursement and the professional dispensing fee
reimbursement when proposing changes to either the ingredient cost reimbursement or the
professional dispensing fee reimbursement to ensure that total reimbursement to the pharmacy
provider is calculated in accordance with requirements of section 1902(a)(30)(A) of the Act.
States must provide adequate data, such as a state or national survey of retail pharmacy providers
or other reliable data other than a survey, to support any proposed changes to either or both of
the components of the reimbursement methodology. CMS will review the survey/data that a
state submits on a case-by-case basis to ensure that the reimbursement proposed aligns with the
state’s cost to dispense as documented in the survey/data. States retain the option to adjust the
professional dispensing fee for provider type or services rendered such as special packaging or
delivery.
Compliance – SPA Submission
CMS realizes that states may need time to revise their Medicaid state plans to accommodate
requirements of provisions §§447.512(b), 447.518(a), and 447.518(d) of the final regulation.
Therefore, we have decided to allow the states four quarters from the effective date of the final
rule with comment, which is April 1, 2016, to revise their state plan and submit a SPA with an
effective date no later than April 1, 2017 to comply with these provisions noted above. CMS
believes this compliance date will give states sufficient time to implement any changes that are
required to revise drug ingredient costs as well as professional dispensing fees. CMS reminds
states that they must comply with the public notice provisions set forth in §447.205. States must
also comply with requirements to solicit advice prior to submission from I/T/U providers
pursuant to section 1902(a)(73) of the Act.
CMS looks forward to our continuing work together to implement the provisions of the final
regulation. Questions regarding Medicaid drug provisions can be submitted through the drug
policy resource mailbox at RxDrugPolicy@cms.hhs.gov or may be directed to John Coster,
Director, Division of Pharmacy, Disabled and Elderly Health Programs Group, at (410) 7861121.

Sincerely,
/s/
Vikki Wachino
Director

Page 7 - State Health Official and State Medicaid Director

cc:

National Association of Medicaid Directors
National Academy for State Health Policy
American Public Human Services Association
National Governors Association
Council of State Governments
Association of State and Territorial Health Officials

